UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CRAIG T. GULLAKSEN, et al., )
)

Plaintiffs, )

)

v. ) Case N0. l:13-cv-l235 (RJL)
)
UN!TED AIR LINES, er a/., ) F I L E D
)
Defendants. ) SEF l 7 2014
y c¢erk, u.s. oi~.~tnct a bankruptcy
Courts for the Dlstdct of Columb|a
MEMORA M OPINION

(sepi@mber  2014) [Di556 U.S. 662, 678 (2()09) (internal quotation marks omitted). "A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged." Id.; see also
BellAll. Corp. v. Twombly, 550 U.S. 544, 555 (2007) ("Factual allegations must be
enough to raise a right to relief above the speculative level . . . .").

When analyzing a plaintiffs claims, a court must "treat the complaint’s factual
allegations as true" and "grant plaintiff the benefit of all inferences that can be derived
from the facts alleged[.]" Sparrow v. Unz`tea’Al'r Lz'nes, Inc., 216 F.3d llll, 1113 (D.C.
Cir. 2000) (internal quotation marks omitted). However, the court need not "accept legal
conclusions cast in the form of factual allegations." Kowal v. MC1 Commc ’rzs Corp., 16
F.3d 1271, 1276 (D.C. Cir. 1994). "Threadbare recitals ofthe elements ofa cause of
action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

"in ruling on a l2(b)(6) motion, a court may consider facts alleged in the
complaint, documents attached to or incorporated in the complaint, matters of which
courts may take judicial notice, and documents appended to a motion to dismiss whose
authenticity is not disputed, if they are referred to in the complaint and integral to a
claim." Harris v. Amalgamated Transl`t Um'orz Local 689, 825 F. Supp. 2d 82, 85
(D.D.C. 2011); see also Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir. 2()()4); E.E.O.C.
v. St. Francz`s Xavz`er Parochz'al Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). Here, ALPA
appended to its motion to dismiss, among other things: the TPA, Schleder Decl., Ex. A;

selections from the JCBA, including LOA 26, Schleder Decl., Ex. B; and documents

5

related to l\/lr. Gullaksen’s grievance, Schleder Decl., Exs. D-i [Dkt. ##22-5-22-10]. All
of these are referred to in plaintiffs’ Complaintz and integral to their claim that ALPA
breached its duty of fair representation, and therefore are properly before the Court on
this motion to dismiss.

Amzlysis

As a certified collective bargaining agent, Compl. i lO, ALPA owes a duty of fair
representation, or `V`DFR," to its members. it is under “a statutory obligation to serve the
interests of all members without hostility or discrimination toward any, to exercise its
discretion with complete good faith and honesty, and to avoid arbitrary conduct." Vaca
v. Sz'pes, 386 U.S. l7l, 177 (1967). A court’s "substantive examination ofa union’s
performance . . . [is] highly deferential." Az`r Lz`ne Pilots Ass ’n, Int’l v. O’Nez'll, 499 U.S.
65, 78 (1991).

Plaintiffs alleging a breach of the duty of fair representation have a high bar to
meet. "A breach of the statutory duty of fair representation occurs only when a union’s
conduct toward a member of the collective bargaining unit is arbitrary, discriminatory, or
in bad faith." Vaca, 386 U.S. at 190. "[A] union’s actions are arbitrary only if, in light of
the factual and legal landscape at the time of the union’s actions, the union’s behavior is
so far outside a wide range of reasonableness as to be irrational." O ’Nez'll, 499 U.S. at 67
(internal quotation marks and citation omitted); see also Marqaez v. Screen Actors Gaz'lcl,

Inc., 525 U.S. 33, 46 (1998) (describing a union’s conduct as arbitrary only "when it is

2 Plaintiffs do not refer to each ofthe grievance documents by name, but do refer to, and in part rest their
claim on, ALPA’s handling of the grievance at multiple levels. Compl. ilil 38-4l.

6

irrational, when it is without a rational basis or explanation"). Bad faith and
discrimination are no easier to establish. The bad faith standard is "demanding" and
"requires a showing of fraud, or deceitful or dishonest action." ]nt’l U)zz`on of Elec.,

Elec., Salariecl, Mach. & Furm'ture Workers, AFL-CIO v. N.L.R.B., 41 F.3d 1532, 1537
(D.C. Cir. 1994) (internal quotation marks omitted). Discriminatory conduct must be
"invidious" to breach the duty of fair representation. See O’Neill, 499 U.S. at 81;
Aguinaga v. United Fooa’ & Commercz'al Workers Iril’l Um`on, 993 F.2d 1463, 1470 (10th
Cir. l993).

in addition, to state a claim for breach of DFR, plaintiffs must show that the
alleged breach caused them injury. See Az`rlz'ne Pilols Ass ’n, Im’l v. Dep ’t of T ransp., 880
F.2d 491, 499 (D.C. Cir. 1989); see also, e.g., Deboles v. Trans WorlclAz'rlz`nes, Inc., 552
F.2d 1005, 1019 (3d Cir. 1977) (holding "that liability for a labor union’s deceptive
conduct in breach of the fiduciary duty of fair representation arises only if the breach
directly causes damage to an individual or group to whom the duty is owed").

Plaintiffs argue that they "specifically plead that ALPA engaged in arbitrary and
hostile discrimination against the [legacy United pilots] in order to intentionally deprive
them oftheir contractual rights." Pls.’ Opp’n at 10. in the Complaint, plaintiffs allege
that ALPA breached its duty of fair representation in four respects: "[clolluding with
United," "[c]oncealing" that it would construe the CBA against its plain meaning,
"[f_|ailing to contest Vacancy Bid 14-02 and prosecute Gullaksen’s Grievance," and

"la]llowing" legacy Continental pilots to use the new positions to support their arguments

in arbitration.3 Compl. il 43. Unfortunately for plaintiffs, their claim fails at the first
step_they do not plead facts sufficient to allege that ALPA’s handling of Vacancy Bid
14-02 or l\/Ir. Gullaksen’s related grievance breached the duty of fair representation.

As an initial matter, plaintiffs’ conclusory allegations that APLA "[c]ollude[ed]"
with United, thereby facilitating the Vacancy Bid at issue, and "[c]onceal[ed]" how it
planned to construe the JCBA are not sufficient to state a claim under Rule 12(b)(6). See
[qbal, 556 U.S. at 678. Nowhere in the Complaint do plaintiffs plead actual facts to
support an allegation of collusion between ALPA and United.‘l Nor do plaintiffs plead
facts to support the allegation that ALPA concealed its interpretation of the JCBA from
plaintiffs. Plaintiffs do not contend the contents of the JCBA_including LOA 26_were
concealed from them. The most that the Court can infer from plaintiffs’ allegations is
that plaintiffs do not agree with ALPA’s interpretation of the JCBA. Such an interpretive
disagreement, however strong, does not make out an allegation that ALPA concealed its

interpretation from plaintiffs.

3 Plaintiffs’ alleged bases for their claim ofa breach read in full:
A. Colluding with United, and thereby facilitating Vacancy Bid 14-02;

B. Concealing from Plaintiffs and the members of the putative class,

prior to their ratification of the Joint Collective Bargaining Agreement,

that it would construe the Agreement in a manner that would defeat the

plain meaning of its Scope, Seniority and incorporation sections; C.

Failing to contest Vacancy Bid 14-02 and prosecute Gullaksen’s

Grievance; and D. Allowing the legacy Continental ALPA committee to

exploit the newjobs created by Vacancy Bid 14-02 as part of its seniority

proposal.
Compl. il 43.
4 To the extent plaintiffs argue their factual support for the collusion allegation is that ALPA did not
pursue Mr. Gullaksen’s grievance, they essentially repeat their "[f]ailing to contest Vacancy Bid 14-02
and prosecute Gullaksen’s Grievance" allegation, which fails for the reasons discussed below.

8

Plaintiffs do plead, and ALPA concedes, that ALPA did not contest Vacancy Bid
14-02 through the grievance procedure or prosecute Mr. Gullaksen’s particular grievance.
Compl. ilil 38-4l. However, ALPA’s failure to file a grievance relating to Vacancy Bid
14-02 can only be the basis ofa breach of the duty of fair representation claim if, drawing
inferences in favor of the plaintiffs, the Court could find it to be "arbitrary,
discriminatory, or in bad faith." Vaca, 386 U.S. at 190.

Although "a union may not arbitrarily ignore a meritorious grievance or process it
in a perfunctory fashion," Vaca, 386 U.S. at 191, "a union may exercise its discretion to
pursue only those grievances it deems meritorious" without breaching its duty, Slovinec
v. Commc ’ns Workers ofAm., 860 F. Supp. 2d 25, 30 (D.D.C. 2012) ajj”’a', 540 F. App’x
5 (D.C. Cir. 2013). Here, ALPA concluded that the relief Mr. Gullaksen was seeking
"would establish a result that would be contrary to the agreements, commitments,
understandings or policies" of ALPA. Schleder Decl., Ex. H (internal quotation marks
omitted) (initial notice of decision not to submit appeal to System Board).

ALPA’s decision not to prosecute a grievance against Vacancy Bid 14-02 was
based on a good faith, reasoned interpretation of the JCBA. All parties agree that the
JCBA incorporates into it LOA 26. See ALPA Mem. at 4; Pls.’ Gpp’n at 3. The plain
wording of the LOA 26 acknowledges that the seniority lists had not yet been integrated,
LOA 26 at 471, provides that a combined vacancy bidding process will be implemented
after seniority list integration, z'a’. at 479, and directs that the legacy Continental and
legacy United CBAs govern those provisions that have not yet been implemented, i`cl. at

474. it was rational to conclude, based on the contract provisions at issue, that United’s

9

issuance of Vacancy Bid 14-02 was consistent with the JCBA terms to which all parties
had agreed.$

Further, ALPA did not "ignore" or address Mr. Gullaksen’s grievance "in a
perfunctory fashion." Vaca, 386 U.S. at 191. indeed, ALPA considered the grievance at
multiple stages of review and explained its reasoning at length in responses it provided to
Mr. Gullaksen, including the following:

Based upon this agreement [in LOA 26], the parties clearly
understand that the provisions of the previous CBAs remain
applicable to the respective pilots covered under those CBAs
until such time that the specific UPA provision is
imp1emented. . . . As Section 8 of the UPA has yet to be
implemented and the vacancies under the bid at issue in this
matter involved Continental aircraft, as specifically delineated
in the TPA, Vacancy Bid 14-02 was properly instituted under

the 2005 Continental Pilots Agreement provisions related to
vacancy bidding.

Schleder Decl., Ex. G.; see also Schleder Decl., Ex. i (Grievance Review Panel decision
explaining that statements in the JCBA and LOA 26 "show that it is the intention of the
parties that the agreement would not be fully implemented as of the signing date and that
portions of the operation would remain separate and under the control of prior
agreements"). Thus, the documents upon which plaintiffs’ claims are based show that
ALPA rationally and in good faith concluded that the "Vacancy Bid 14-02 was properly
instituted" and Mr. Gullaken’s grievance was not meritorious.é As such plaintiffs fail to

state a claim that the ALPA breached its duty of fair representation.

5 Although 1 do not passjudgment on whether or not United breached the JCBA, it is possible that there
could be more than one rational interpretation ofthe contract provisions at issue.

° The facts also do not support a claim premised on discrimination by ALPA. Acknowledging that the
JCBA, at the time, allowed for a distinction between differently-situated parties-here the legacy United

10

UNITED CLAIM

United moves to dismiss Count 1 under Federal Rule of Civil Procedure 12(b)(l)
on the grounds that the Court does not have subject matter jurisdiction over plaintiffs’
breach of contract claims. United Mot. When challenged, as is the case here, plaintiffs
bear the burden of establishing the court’s subject inatter jurisdiction to hear the case.
See Lewz's v. Sclzafer, 571 F. Supp. 2d 54, 57 (D.D.C. 2008).

Plaintiffs acknowledge that their "breach of contract claim against United is a so-
called ‘minor dispute’ under the Railway Labor Act that would ordinarily be subject to
arbitration” before the System Board. Compl. il 21. Plaintiffs argue that it is appropriate
to present their claim to this Court rather than submit to arbitration because arbitration
would be futile. Id. The System Board would be composed of two arbitrators selected by
United, two arbitrators selected by ALPA, and one independent arbitrator. Ia’. il 22.
Plaintiffs contend that "[i]t would be futile to arbitrate before such a panel, because
ALPA, in breach of its duty of fair representation as alleged in Count 2, was in collusion
with United in its breach of contract." la’. il 22.

The Court may hear a breach of contract case against an employer that otherwise
must be submitted to arbitration if it is presented as a "hybrid" action~that is, plaintiffs

successfully allege "inextricably interdependent" claims of breach of contract by the

and the legacy Continental pilots`in no way amounts to "invidious" discrimination prohibited by the
duty of fair representation. in addition, plaintiffs attempt to rest a claim for breach of the duty of fair
representation on ALPA’s "[a]llowing the legacy Continental ALPA committee to exploit the newjobs
created by Vacancy Bid 14-O2" in the arbitration proceedings to determine the final integrated seniority
list. Coinpl. il 43. However, because the ALPA rationally and in good faith determined that the Vacancy
Bid was proper, the ALPA’s failure to stop the legacy Continental pilot representatives from referring to
thejobs resulting from that Vacancy Bid during arbitration cannot be said to be arbitrary, discriminatory,
or in bad faith.

11

company and breach of the duty of fair representation by the union. See DelCostello v.
Int’l Broth. OfTeamsters, 462 U.S. 151, 164-65 (1983). This means that plaintiffs’
argument that the Court has jurisdiction over Count 1 rests directly on the premise that
ALPA breached its duty of fair representation, which, as described above, it did not do.

in a "hybrid" case ofthis sort,just as Count 2 fails, so must Count 1. See, e.g.,
Martz'n v. Am. Az`)'lz`nes, lnc., 390 F.3d 601, 608 (8th Cir. 2004) ("Because we hold that
TWU did not breach its duty of fair representation, we also must hold that the hybrid
exception to RLA preemption does not apply to l\/lartin’s claim against AA."); Linke v.
Ass ’n ofFlz`ghl/lttendants, AFL-CIO, 52 F. App’x 519, 521 (D.C. Cir. 2002) ("[P]laintiff
cannot establish that his case is ‘hybrid’ in nature because . . . he cannot establish that the
AFA breached its duty of fair representation in its handling of his grievances.").
Therefore, the Court does not have subject matter jurisdiction over what plaintiffs admit
is a "minor dispute" under the Railway Labor Act.

CONCLUSION

For the foregoing reasons, the Motion to Dismiss of Defendant Air Line Pilots
Association, international [Dkt. #22] and Defendant United Airlines, inc.’s Motion to
Dismiss Count i of Plaintiffs’ Complaint Under Rule l2(b)(l) of the F ederal Rules of
Civil Procedure [Dkt. #23] are GRANTED. An appropriate order shall accompany this

l\/lemoranduin Opinion.

 

RICHARD .LEO
United States ` `ct J'udge

12